 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-353-1857 (v)
     202-307-0054 (f)
 6
     jonathan.m.hauck@usdoj.gov
 7
     Of Counsel:
 8   DAYLE ELIESON
     United States Attorney
 9
     Counsel for the United States
10
                                              UNITED STATES DISTRICT COURT
11                                                 DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,
13
                       Plaintiff,
14
                       v.                                             Case No. 2:18-CV-01600-RFB-VCF
15
     KEITH W. WARNER, CARMELA                                         STIPULATED MOTION AS TO
16   WARNER, MARC KOLODINSKY, PNC                                     PRIORITY BETWEEN UNITED
     BANK, EVERGREEN MONEYSOURCE                                      STATES AND CLARK COUNTY
17   MORTGAGE COMPANY, and CLARK
     COUNTY TREASURER,                                                AND PROPOSED ORDER
18
     Defendants.
19

20
               Plaintiff, the United States of America, and defendant Clark County
21
     Treasurer (“Clark County”) agree as follows:
22

23
     Stipulated Motion As To Priority Between United States And               U.S. DEPARTMENT OF JUSTICE
     Clark County And Proposed Order                              1           Tax Division, Western Region
     (Case No. 2:18-cv-01600-RFB-VCF)                                         P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-616-3395
 1              1.          This Stipulation concerns the real property described in paragraph 11

 2   of the United States’ Complaint in this case. (Dkt. No. 1) The real property is known

 3   as the “Subject Property.” The subject property is located within Clark County.

 4              2.          Clark County imposes property taxes upon the assessed value of real
 5   property within the County. By operation of Nevada law, Clark County has a lien
 6
     upon real property in the amount of property taxes that are due but unpaid. NRS
 7
     361.450, et seq. Any Clark County lien on the Subject Property shall remain until
 8
     any and all real property taxes due and owing, along with all penalties and costs,
 9
     are paid in full.
10
                3.          To the extent that property taxes imposed by Clark County have
11
     become due and payable, but have not been paid, pursuant to 26 U.S.C. §
12
     6323(b)(6), those property taxes have priority over the United States’ interest in the
13
     Subject Property. In the event the Subject Property is sold, the United States agrees
14
     that proceeds of sale shall be applied to satisfy any property taxes on the Subject
15
     Property due and payable before being applied to satisfy the United States’ lien.
16
                4.          The parties agree to bear their own costs and fees.
17
                5.          Clark County received a copy of the United States’ Complaint, waives
18

19   the service of summons, and agrees that this Court has jurisdiction over the res of

20   the Subject Property.

21              6.          Except as stated herein, Clark County consents to judgment as

22   requested in the United States’ Complaint.

23
      Stipulated Motion As To Priority Between United States And          U.S. DEPARTMENT OF JUSTICE
      Clark County And Proposed Order                              2      Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                    P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-616-3395
 1             7.          The United States and Clark County jointly request the Court to enter

 2   the following proposed order.

 3

 4   Dated this 12th day of October, 2018.                            Dated this 12th day of October, 2018.
 5   RICHARD E. ZUCKERMAN                                             STEVEN B. WOLFSON
     Principal Deputy Assistant Attorney                              District Attorney
 6
     General                                                          Civil Division
                                                                      State Bar No. 001565
 7
     /s/ Jonathan Hauck
 8   JONATHAN M. HAUCK                                                /s/ Lisa Logsdon
     Trial Attorney, Tax Division                                     Lisa V. Logsdon
 9   U.S. Department of Justice                                       Deputy District Attorney
     P.O. Box 683                                                     State Bar Mo. 011409
10   Washington, D.C. 20044                                           500 South Grand Central Pkwy.
     202-353-1857 (v)                                                 PO Box 552215
11   202-307-0054 (f)                                                 Las Vegas, NV 89155-2215
     Jonathan.m.hauck@usdoj.gov                                       702-455-4761 (v)
12                                                                    702-382-5178 (f)
     Of Counsel:                                                      Lisa.Logsdon@clarkcountyda.com
13   DAYLE ELIESON                                                    * Permission to enter e-signature
     United States Attorney                                           granted by email dated 10/10/18
14
     Counsel for the United States
15

16

17

18

19

20

21

22

23
     Stipulated Motion As To Priority Between United States And                    U.S. DEPARTMENT OF JUSTICE
     Clark County And Proposed Order                              3                Tax Division, Western Region
     (Case No. 2:18-cv-01600-RFB-VCF)                                              P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-616-3395
 1                                                  Order Approving Stipulation

 2        1. The foregoing Stipulation is approved. If the United States obtains an order

 3   permitting it to sell Subject Property in connection with this case, the order shall

 4   provide for the payment of any due and owing real property taxes to Clark County
 5   before payment is made against the United States’ federal tax lien. Any Clark
 6
     County lien on the Subject Properties shall remain until any and all real property
 7
     taxes due and owing, along with all penalties and costs, are paid in full.
 8
          2. Subject to the terms of the Stipulation and this Order, Clark County shall be
 9
     deemed to have consented to entry of judgment against it as requested in the
10
     United States’ Complaint.
11
     It is so ordered.
12
                 23rd day of _____________,
     Dated this _______        October        18
                                            20__.
13
                                                                       __________________________
14                                                                     RICHARD
                                                                       UNITED      F. BOULWARE,
                                                                                STATES    DISTRICT II
                                                                                                    JUDGE
     Submitted by:                                                     United States District Court
15
     RICHARD E. ZUCKERMAN
16   Principal Deputy Assistant Attorney General
17
     JONATHAN M. HAUCK
     Trial Attorney, Tax Division
18
     U.S. Department of Justice
19   P.O. Box 683
     Washington, D.C. 20044
20   202-353-1857 (v)
     202-307-0054 (f)
21   jonathan.m.hauck@usdoj.gov

22

23
      Stipulated Motion As To Priority Between United States And                  U.S. DEPARTMENT OF JUSTICE
      Clark County And Proposed Order                              4              Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                            P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-616-3395
 1
                                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 12th day of October, 2018, I filed the foregoing
 3   documents on the Court’s e-filing system, which will automatically serve CM/ECF
     participants, and caused the mailing of the documents by first-class mail, postage
 4   prepaid, to the following persons:
 5
     Keith W. Warner
 6
     6624 Johnny Love Lane
     North Las Vegas, NV 89086
 7

 8   Carmela Warner
     6624 Johnny Love Lane
 9   North Las Vegas, NV 89086

10   Marc Kolodinsky
     1793 Pine Bay Dr.
11   Lake Mary, FL 32746

12   Lisa V. Logsdon
     Deputy District Attorney
13   500 South Grand Central Pkwy.
     PO Box 552215
14   Las Vegas, NV 89155-2215

15   Attorney for the Clark County Treasurer
16   Hecker Wakefield & Feilberg, P.S.
     Attention: Kelly Boyker
17
     321 First Avenue West
     Seattle, WA 98119
18

19   Attorneys for Evergreen Moneysource Mortgage Company

20                                                                     /s/ Jonathan Hauck
                                                                       JONATHAN M. HAUCK
21                                                                     Trial Attorney
                                                                       United States Department of Justice
22                                                                     Tax Division

23
      Stipulated Motion As To Priority Between United States And                   U.S. DEPARTMENT OF JUSTICE
      Clark County And Proposed Order                              5               Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                             P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-616-3395
